DETAILED ACTION
1.	Claims 1-21 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for the instant application as a 371 of PCT/US2016/061386 filed 11/10/2016. The PCT/US2016/061386 also has priority to provisional application 62/412,084 filed 10/24/2016.
Information Disclosure Statement
4.	Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive. 
i)	Applicants argue Hilton does not describe a physical system of interest, where the physical system includes a plurality of unit cells, as recited in claims 1 and 15… Single molecules are not unit cells. In physics and materials science a unit cell commonly refers to a smallest repeating unit that describes a structure of a solid, e.g., a crystal. The Examiner first notes that the claim does not recite a “solid” as argued by Applicants. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a solid as argued) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).The claim currently recites a “physical system.” The Examiner notes that in view of the broadest reasonable interpretation water does represent a physical system and H20 is the smallest repeated component in the water. This analysis is supported by the specification of the instant application which recites “[00043] The system determines a physical system of interest (step 202). The physical system of interest may be a physical system that is to be modeled or simulated. In some implementations the physical system may be a material, e.g., a metal or polymer. In some implementations the physical system may be a system exhibiting high temperature superconductivity. [00044] The physical system includes multiple unit cells. A unit cell represents a smallest group of components in the physical system that constitute a repeating pattern in the physical system. Therefore, a unit cell defines a symmetry and structure of the entire physical system. The size of a unit cell, e.g., measured by a number of components in the unit cell, is dependent on the determined physical system. In some implementations a unit cell may interact with neighboring unit cells, and the physical system may exhibit strong correlations. [00045] For example, some molecular systems, e.g., metals, have periodic crystal structures and are said to be "regular". The crystal structure of a system can be described in terms of a unit cell that represents the smallest group of atoms in three dimensions that constitute a repeating pattern in the system. Stacking unit cells in three-dimensional space describe the bulk arrangement of atoms in the crystal. The unit cell can be represented in terms of one or more parameters, e.g., lattice parameters, which represent lengths of the cell's edges and angles between said edges. Positions of atoms in the unit cell may be described by a set of atomic positions measured relative to the cell's edges, e.g., lattice points.” As such the prior art rejection is MAINTAINED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 1-4 and 6-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hilton et al.  WO2005122052A1.

Regarding Claim 1: The reference discloses A method comprising: 
determining a physical system of interest, wherein i) the physical system comprises a plurality of unit cells; (Hilton. Figure 3, step 302, and corresponding description on page 27, lines 5-32, disclosing that various parameters (nuclear coordinates, charges, number of electrons) of a molecular system (a unit cell) are determined and transferred from a classical computer to a quantum computer. See also table 1 (page 35), disclosing that the molecular system under consideration is a water molecule, which represents a unit cell of the wider compound, water);
and ii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system; (Hilton. Figure 3, step 302, and corresponding description on page 27, lines 5-32, disclosing that various parameters (nuclear coordinates, charges, number of electrons) of a molecular system (a unit cell) are determined and transferred from a classical computer to a quantum computer. See also table 1 (page 35), disclosing that the molecular system under consideration is a water molecule, which represents a unit cell of the wider compound, water);
performing a quantum computation to approximate a ground state of the physical system in a region of one of the unit cells; and (Hilton. Figure 3, step 304 and corresponding description on page 26, lines 22-24 and also page 28, lines 16-28, disclosing that a quantum algorithm is performed by a quantum processor in order to find the ground state of the molecular system)
providing the approximated ground state of the physical system in the region of the unit cell as output. (Hilton. Figure 3, step 304 corresponding description on page 27, lines 1 -3 and also page 31, lines 18-30, disclosing that the calculated ground state is output to the user. See also step 312 and description on page 26, lines 27-31, disclosing that an approximated ground state is calculated).

Regarding Claim 2: The reference discloses The method of claim 1, wherein performing the quantum computation to approximate the ground state of the physical system in the region of the unit cell comprises: 
defining an initial ground state of the physical system in the region of the unit cell as the ground state of a Hamiltonian for the unit cell; and (Hilton. Page 31, Step 340, “Examples of U include the time evolution operator in of any local Hamiltonian.”)
iteratively processing the initial ground state and subsequent ground states until completion of an event occurs, wherein for each iteration a quantum computation is performed. (Hilton. Page 23, “In one aspect of the invention machine 110 iterates through different molecular configurations to find a particular molecular configuration of the molecular system under study that minimizes the ground state energy of the molecular system. Once machine 110 has determined the coordinates of the molecular system leading to this lowest ground state energy, it returns the coordinates along with the corresponding output parameters 140.”)

Regarding Claim 3: The reference discloses The method of claim 2, wherein the processing comprises for each iteration: 
determining an embedding Hamiltonian for the iteration; (Hilton. Page 31, Step 340, “Examples of U include the time evolution operator in of any local Hamiltonian.”)
performing a quantum computation to determine a ground state of the embedding Hamiltonian for the iteration; (Hilton. Page 37, “Step 510. In step 510, energy of the ground state electron distribution is returned to the CC. The sequence of operators of step 506 involves simulating the Hamiltonian of the molecular system with the Hamiltonian of the quantum processor.”)
determining whether the completion event occurs; (Hilton. Page 23, “In one aspect of the invention machine 110 iterates through different molecular configurations to find a particular molecular configuration of the molecular system under study that minimizes the ground state energy of the molecular system. Once machine 110 has determined the coordinates of the molecular system leading to this lowest ground state energy, it returns the coordinates along with the corresponding output parameters 140.”)
in response to determining that the completion event has not occurred, providing the determined ground state of the embedding Hamiltonian for the iteration as a subsequent state; and (Hilton. Figure 3, Step 312. Page 26, “step 312: steps 302 through 310 are repeated until the energy E of the molecular system is either minimized or until the difference between the energy E(R,,,Z,,,N) and the energy of new coordinates E(R;,, Z 11, N) is less than a threshold value in order to 30 obtain ground state coordinates R,; and the corresponding ground state energy-F E(R,, ,Z,,,N)) and
in response to determining that the completion event has occurred, defining the determined ground state of the embedding Hamiltonian as an approximated ground state of the physical system in the region of the unit cell. (Hilton. Top Page 27, “step 340: calculated parameters comprising the final ground state coordinates R,;and the corresponding ground state energy E ( R.,;, Z11, N) are returned to a user.”)

Regarding Claim 4: The reference discloses The method of claim 3, wherein determining an embedding Hamiltonian for the iteration comprises performing a classical computation. (Hilton. Page 31, “Step 340.Once the natural ground-state configuration.R,; is identified, other parameters of the molecular system are calculated by the quantum processor, and the output, which comprises the ground state coordinates along with system observables as specified in the input is transferred from the quantum computer to the classical computer. In some cases, the output coordinates and the corresponding energy of the system can be returned as soon as the answer has been calculated, and the algorithm will then continue to calculate the other desired observables U of the system. Examples ofU include the time evolution operator in of any local Hamiltonian.”)

Regarding Claim 6: The reference discloses The method of claim 3, wherein performing the quantum computation to determine the ground state of the embedding Hamiltonian for the iteration comprises performing a variational method. (Hilton. Page 23, “In one aspect of the invention machine 110 iterates through different molecular configurations to find a particular molecular configuration of the molecular system under study that minimizes the ground state energy of the molecular system. Once machine 110 has determined the coordinates of the molecular system leading to this lowest ground state energy, it returns the coordinates along with the corresponding output parameters 140.”)

Regarding Claim 7: The reference discloses The method of claim 6, wherein the variational method comprises a variational quantum eigensolver. (Hilton. Page 37, “Step 504, For example, if the grid states represent position eigenstates, and an electron is in a particular superposition of position eigenstates initially, then the grid register is prepared in that superposition of grid states corresponding to the desired superposition of position eigenstates.”)

Regarding Claim 8: The reference discloses The method of claim 6, wherein performing the variational method comprises performing one or more quantum computations and one or more classical computations. (Hilton. Page 31, “Step 340.Once the natural ground-state configuration.R,; is identified, other parameters of the molecular system are calculated by the quantum processor, and the output, which comprises the ground state coordinates along with system observables as specified in the input is transferred from the quantum computer to the classical computer. In some cases, the output coordinates and the corresponding energy of the system can be returned as soon as the answer has been calculated, and the algorithm will then continue to calculate the other desired observables U of the system. Examples ofU include the time evolution operator in of any local Hamiltonian.”)

Regarding Claim 9: The reference discloses The method of claim 2, wherein the completion of the event occurs when a processed ground state for the iteration converges with a processed ground state for the previous iteration. (Hilton. Page 23, “In one aspect of the invention machine 110 iterates through different molecular configurations to find a particular molecular configuration of the molecular system under study that minimizes the ground state energy of the molecular system. Once machine 110 has determined the coordinates of the molecular system leading to this lowest ground state energy, it returns the coordinates along with the corresponding output parameters 140.”)

Regarding Claim 10: The reference discloses The method of claim 1, wherein the approximated ground state of the physical system in the region of the unit cell describes properties of the whole physical system. (Hilton. Page 9, “This allows a QC to simulate a physical system with quantum properties more efficiently than a CC can.”)

Regarding Claim 11: The reference discloses The method of claim 1, wherein a unit cell defines a symmetry and structure of the physical system. (Hilton. Page 51, Line 15,  “where S11 is the symmetric group of permutations on n objects.”)

Regarding Claim 12: The reference discloses The method of claim 1, wherein the physical system is a material. (Hilton. Page 8, “Materials that exhibit superconducting properties are candidates for quantum computing applications, since the quantum behavior of the Bose condensates (Cooper pairs) at Josephson junctions within such superconducting materials have macroscopically observable variables. There are two principal ways to form superconducting qubits.”)

Regarding Claim 13: The reference discloses The method of claim 12, further comprising using the outputted ground state of the physical system in the region of the unit cell to simulate properties of the material. (Hilton. Page 8, “Materials that exhibit superconducting properties are candidates for quantum computing applications, since the quantum behavior of the Bose condensates (Cooper pairs) at Josephson junctions within such superconducting materials have macroscopically observable variables. There are two principal ways to form superconducting qubits.”)

Regarding Claim 14: The reference discloses The method of claim 1, further comprising using the outputted ground state of the physical system in the region of the unit cell to determine properties of the physical system. (Hilton. Page 8, “Materials that exhibit superconducting properties are candidates for quantum computing applications, since the quantum behavior of the Bose condensates (Cooper pairs) at Josephson junctions within such superconducting materials have macroscopically observable variables. There are two principal ways to form superconducting qubits.”)

Regarding Claim 15: See rejection for claim 1.

Regarding Claim 16: See rejection for claim 2.

Regarding Claim 17: See rejection for claim 3.

Regarding Claim 18: The reference discloses The apparatus of claim 15, wherein the quantum hardware comprises one or more qubits. (Hilton. Page 37, “Step 506. Artificial nuclear charge on nucleus one is adiabatically reduced in a series of discretized steps from a sufficiently large starting value, which are simulated by a sequence of operators applied to the qubits in each of the grid registers.”)

Regarding Claim 19: The reference discloses The apparatus of claim 18, wherein the one or more qubits comprise superconducting qubits. (Hilton. Page 39, Section 5.4.2, “Examples of quantum computer architectures useful for this purpose include superconducting, ion-trap, or optical quantum computers.”)

Regarding Claim 20: The reference discloses The apparatus of claim 15, wherein the quantum hardware comprises a quantum circuit. (Hilton. Page 39, Section 5.4.2, “Examples of quantum computer architectures useful for this purpose include superconducting, ion-trap, or optical quantum computers.”)

Regarding Claim 21: The reference discloses The apparatus of claim 20, wherein the quantum circuit comprises one or more quantum logic gates. (Hilton. Page 37, Step 10 “This can be realized by applying the Trotter approximation and decomposition technique to form a sequence of elementary quantum logic gates.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Zheng, Bo-Xiao, and Garnet Kin-Lic Chan. "Ground-state phase diagram of the square lattice Hubbard model from density matrix embedding theory." Physical Review B 93.3 (2016): 035126, hereafter Zheng.

Regarding Claim 5: Hilton does not explicitly recite The method of claim 4, wherein performing the classical computation comprises applying Density Matrix Embedding Theory (DMET).
However Zheng recites The method of claim 4, wherein performing the classical computation comprises applying Density Matrix Embedding Theory (DMET). (Zheng. Page 1, Left Column, 2nd paragraph “Here, we employ density matrix embedding theory (DMET) [37, 38], together with clusters of up to 16 sites and thermodynamic extrapolation, to compute a calibrated ground-state phase diagram for the Hubbard model.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize DMET as in Zheng for the calculations in Hilton which “substantially lowers the cost relative to Green function impurity methods, allowing larger clusters to become computationally affordable.” (Zheng. Right Column, first paragraph)
Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	All Claims are rejected.		

9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	U.S. Patent Publication No. 2005/0059167 which deals with the similar field of quantum information processing as well as Hamiltonian values. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached at (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




October 23, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128